Citation Nr: 0014931	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  92-18 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee with 
chondromalacia and Osgood-Schlatter's disease.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee with 
chondromalacia and Osgood-Schlatter's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  These rating decisions denied service connection 
for PTSD and granted service connection for degenerative 
joint disease of the bilateral knees with chondromalacia and 
Osgood-Schlatter's disease.  The veteran has challenged the 
initial evaluations assigned to each knee.  The veteran had 
active service from August 1967 to August 1970.

In September 1992, the veteran was provided a hearing before 
a Member of the Board sitting at the RO with respect to the 
issue of service connection for PTSD.  That Member is no 
longer with the Board.  Regulations provide that the Member 
of the Board that conducts a hearing shall participate in 
making a final determination of a claim.  38 C.F.R. § 20.707 
(1999).  The veteran has not been provided the opportunity to 
have another hearing on this issue, nor has he waived this 
procedural due process right.  However, in light of the 
following favorable determination on this issue, further 
delay in adjudicating this claim is not warranted.

In a similar manner, the Board notes that the September 1992 
Board hearing also included as issues entitlement to service 
connection for a bilateral knee disorder.  Thereafter, after 
a Board remand, service connection was granted for 
degenerative joint disease of the bilateral knees with 
chondromalacia and Osgood-Schlatter's disease.  As those 
issues have been granted in full, the procedural due process 
rights contained in 38 C.F.R. § 20.707 are not applicable.  
Grantham v. Brown, 114 F.3d 1156, 1157-58 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has related combat stressors to both a VA 
examiner and VA treatment providers, who have rendered a 
diagnosis of PTSD as a result of the combat stressors.

3.  One of the veteran's stressors has been verified through 
his service medical records.

4.  The veteran's bilateral knee disorder is manifested by 
slight instability, complaints of pain, slight loss of range 
of motion, and arthritis.


CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability manifested by instability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.1-4.40, 4.71a, Diagnostic Code 5257 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability manifested by instability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b), 4.1-4.40, 4.71a, Diagnostic Code 5257 
(1999).




4.  The criteria for a separate 10 percent evaluation for a 
left knee disability manifested by complaints of pain and X-
ray evidence of arthritis have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1-4.40, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (1999); 
VAOPGCPREC 9-98, VAOPGCPREC 23-97.

5.  The criteria for a separate 10 percent evaluation for a 
right knee disability manifested by complaints of pain and X-
ray evidence of arthritis have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1-4.40, 
4.59, 4.71a, Diagnostic Codes 5260, 5261 (1999); VAOPGCPREC 
9-98, VAOPGCPREC 23-97 (issued July 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is plausible and 
capable of substantiation, and is thus well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

Service connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f); see also, Gaines v. West, 11 Vet. App. 
353 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran's central contention is that he has PTSD as a 
result of exposure to traumatic events during his service in 
Vietnam.  In particular, the veteran cites exposure to 
regular mortar attacks on his position by enemy forces as a 
cause of current psychiatric distress.  His service personnel 
records reflect that that he served in Vietnam from March 
1968 to March 1969 as an aircraft maintenance crewman.  There 
is no evidence in his service personnel file that would 
reflect that he served in combat; there are no decorations 
for valor, nor is there evidence that he received a Purple 
Heart.

Detailed records pertaining to the veteran's psychiatric 
complaints are contained in his seven-volume claims file.  As 
a result of his claim, the veteran was afforded a VA 
examination in September 1994.  The veteran informed the 
examiner that he served one year in Vietnam, and that his 
major stressors were nightly mortar attacks from the enemy.  
Various psychiatric symptoms were related.  The examiner 
recommended that the veteran be observed to better evaluate 
his psychiatric problems.  He was admitted for observation 
and examination at the VA medical center in Shreveport, 
Louisiana on November 29, 1994.  He was discharged to home on 
December 2, 1994.  The resulting discharge summary lists PTSD 
as a diagnosis along Axis I.  

Of note is a November 1994 psychiatric examination report 
that was apparently generated during this time frame, which 
contains a clear diagnosis of PTSD.  However, the report 
results are suspect, as the history contained in that report 
is markedly at odds with other information in the claims 
file.  In particular, the family and employment history 
contained in that report is sharply in contrast to histories 
related by the veteran at other times; for example, the 
veteran has regularly informed treatment providers and 
examiners that he has two girls, and that his mother passed 
away in his childhood.  That report relates that the veteran 
has two boys, and that he lived with both his natural parents 
until his service enlistment.  Marital history was likewise 
contrary to other information in the claims file.  It would 
appear as if the examiner had interviewed another veteran.  
As a result of these discrepancies, the PTSD diagnosis is not 
useful in this claim.  Nonetheless, other VA treatment 
records contain a PTSD diagnosis related to mortar attacks.  

In September 1992, the veteran was provided a hearing before 
a Member of the Board sitting at the RO, where he related his 
stressors.

Ultimately, the issue is whether the veteran has presented 
credible supporting evidence that his stressor occurred, 
particularly in light of the fact that service personnel 
records do not facially show that the veteran served in 
combat.  For the following reasons, the Board finds that the 
veteran has submitted this evidence.

The veteran's service medical records contain a July 1968 
notation that the veteran injured his left great toe during a 
mortar attack the previous night.  The injury was dressed, 
and he was given a tetanus topicoid dressing, which was 
changed two days later.  Other service medical records 
reflect knee complaints and various upper respiratory 
infections.  As noted above, the veteran has not received a 
Purple Heart, and thus it does not appear that the July 1968 
injury was a direct wound from the mortar attack.

As the veteran has been diagnosed with PTSD as a result of an 
in-service stressor that has been confirmed, the Board 
concludes that entitlement to service connection for PTSD is 
warranted.  The benefit of the doubt has been resolved in the 
veteran's favor. 38 U.S.C.A. §§ 1110, 1154(b), 5107; 38 
C.F.R. §§ 3.303, 3.304(f).

II.  Knees

The veteran's claims for increased evaluations for 
degenerative joint disease of the bialteral knees with 
chondromalacia and Osgood-Schlatter's disease are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed, and that the 
VA has fulfilled its duty to assist the veteran.

Historically, a February 1972 rating decision denied service 
connection for Osgood-Slatter's disease, finding that this 
was a constitutional or developmental abnormality that was 
not subject to service connection.  See 38 C.F.R. 
§§ 3.303(c), 4.9.  The veteran was informed of this later in 
February 1972, but he did not appeal the decision.  A January 
1992 rating decision denied service connection for a 
bilateral knee disorder, apparently on a de novo basis.  In 
January 1993, the Board found that the RO implicitly reopened 
the veteran's claim, and remanded for further development, 
including a VA examination.  Thereafter, an April 1995 rating 
decision granted service connection for a bilateral knee 
disorder, characterized as degenerative joint disease of the 
bialteral knees with chondromalacia and Osgood-Schlatter's 
disease.  The RO assigned a 10 percent disability evaluation 
for each knee, and the veteran completed a substantive appeal 
that challenged the adequacy of the initial rating decision.

In a recent decision, the Court distinguished between an 
appeal of a decision denying a claim for an increased rating 
from an appeal resulting from a veteran's dissatisfaction 
with an initial rating assigned at the time of a grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the latter event, the Court, citing the VA's 
position, held that "staged" ratings could be assigned, in 
which separate ratings can be assigned for separate periods 
of time based on the facts found.  This is a somewhat 
different view than that found in Francisco, in which the 
Court held that the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In that case, however, an increased rating was at issue.

The veteran was afforded a VA orthopedic examination in 
September 1994 as a result of the January 1993 Board remand.  
His history was reviewed in great detail.  The veteran 
informed the examiner that he continued to have considerable 
swelling and pain in both knees.  Objectively, range of 
motion of the left knee was from five to 115 degrees, and 
from 10 to 100 degrees on the right.  While there was an 
absence of subluxation, there was minor instability in both 
knees.  There was also gross grinding in both knees with 
motion.  Advanced degenerative joint disease of the bilateral 
knees was diagnosed, with the right greater than the left.  

A November 1998 X-ray report noted severe degenerative joint 
disease of the right knee and moderate degenerative joint 
disease in the left knee.  The veteran was provided another 
VA examination in January 1999.  Range of motion of the left 
leg was from 15 to 92 degrees, and from 15 to 106 degrees in 
the right leg.  In an addendum, the examiner stated that X-
rays and history did support the veteran's complaints of 
pain.

The veteran was provided a hearing before an RO hearing 
officer in April 1996.  He testified that he was using 
Darvocet for pain, and that he fell often.  The veteran also 
related that his knees "give away" and that he had 
limitation of motion and pain.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).

A VA General Counsel Precedent Opinion provides for multiple 
ratings for arthritis under Diagnostic Code 5003-5010 (for 
degenerative and posttraumatic arthritis, respectively) and 
Diagnostic Code 5257 (for subluxation or lateral 
instability).  VAOPGCPREC 23-97 (issued July 1, 1997).  That 
opinion, summarizing case and statutory law, held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  Under 
VAOPGCPREC 9-98 (issued August 14, 1998), the VA General 
Counsel held that a separate rating for arthritis may be 
assigned based upon X-ray findings and limitation of motion 
that does not rise to a compensable level under DC 5260 or DC 
5261.  In a similar manner, a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  Diagnostic Code 5003 provides that 
arthritis is evaluated based upon loss of range of motion of 
the affected joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Each of the veteran's knee disabilities have been deemed 10 
percent disabling under Diagnostic Code 5257, which evaluates 
knee disabilities manifested by recurrent subluxation or 
instability.  A 10 percent evaluation is warranted under that 
diagnostic code when slight instability is present, while a 
20 percent evaluation is warranted when moderate instability 
is present.  Finally, a 30 percent evaluation, the highest 
available under this diagnostic code, is warranted when 
instability is severe.  

Additionally, Diagnostic Code 5260 provides that limitation 
of flexion to 30 degrees warrants a 20 percent evaluation, 
while a 30 percent evaluation, the highest under that 
diagnostic code, is warranted when flexion is limited to 15 
degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Diagnostic Code 5261 provides that a 20 percent evaluation is 
warranted when extension is limited to 15 degrees, while a 30 
percent evaluation is warranted when extension is limited to 
20 degrees.  A 40 percent evaluation is warranted under this 
diagnostic code when extension is limited to 30 degrees, and 
a 50 percent evaluation, the highest under this diagnostic 
code, is warranted when extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Initially, the evidence of record does not reflect that the 
veteran's knee symptomatology has varied substantially during 
the course of this claim.  Indeed, it appears that his knee 
symptomatology has remained substantially static, looking in 
particular at range of motion studies performed during the 
course of his claim.  Looking at the above in context, it 
does not appear that a higher evaluation is warranted for 
instability for either knee.  The evidence reflects that the 
veteran's level of disability attributable to instability is 
no more than slight, as contemplated in the current 10 
percent evaluations.

However, the Board finds that separate 10 percent disability 
evaluations based upon functional loss are warranted for each 
of the veteran's knees, in addition to the 10 percent 
evaluations currently assigned for instability.  Towards this 
end, while the veteran's loss of range of motion for either 
knee does not rise to a compensable level, the Court has held 
that functional loss due to objective evidence of pain must 
also be considered in evaluating an orthopedic disability 
that is evaluated based upon limitation of motion.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran's 
complaints of knee pain have been described as credible, and 
thus, the Board finds that separate 10 percent evaluations 
are warranted.  

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that his bilateral knee 
disabilities have resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Service connection for PTSD is granted.

An evaluation in excess of 10 percent for left knee 
disability manifested by instability is denied.

A separate 10 percent evaluation for X-ray evidence of 
arthritis and slight limitation of motion in the left knee is 
granted.

An evaluation in excess of 10 percent for right knee 
disability manifested by instability is denied.

A separate 10 percent evaluation for X-ray evidence of 
arthritis and slight limitation of motion in the right knee 
is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

